DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 07/16/2021.
Claims 1-4, 7-10, 13-17 and 20 are pending in this application. In the Amendment, claims 1, 4, 7-8, 13-15, 17 and 20 are amended, claims 5-6, 11-12, and 18-19 are cancelled. 

	Response to Arguments
Applicant’s arguments with respect to claims amended 07/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (“KO”, US 2015/0326704) in view of Saurabh et al. (“Saurabh”, US 2019/0129607).
As per claim 1, KO teaches a user interface (UI) for enabling a user to wirelessly control (KO, para.88, wireless communication unit 11) one or more Internet of Things (IoT) devices in a electronic devices 50) from a mobile device (KO, Fig.3, mobile device 10, para.161), comprising:
an IoT protocol configured to direct a mobile device to discover and identify a desired IoT device by pointing to the desired IoT device in the home or office (KO, para.155, Fig.8; registration of IoT devices requires mobile device pointed to IoT device) and to cause the mobile device to generate a visual identifier for the desired IoT device (KO, para.96, 159, 197, 250, 300, Fig.9; location and ID of devices 50 sent to server to retrieve icon representation displayed on map);
an Indoor Positioning System (IPS) protocol configured to generate at set up IPS location data of the mobile device to associate with the desired IoT device (KO, para.193, 195-196, 202, 239; communication module sets up connections between mobile device and IoT devices; Fig.32, IPS calculates location of IoT devices) when the mobile device is pointed toward the desired IoT device (KO, para.155, 193, 195, 202, 239, mobile terminal equipped with IPS; Fig.32, IPS 3230 calculates location of IoT devices);
an orientation sensor protocol configurated to generate at set up orientation sensor data of the mobile device as it points to the desired IoT device (KO, Fig.32, para.104, 155-156, 206, 240, motion sensor 3240 senses direction);
an IoT device profile (KO, para.154-159, 242, 246, 300, Fig.9; location and identification information stored in memory 17/server 70 to generate map) storing in memory of the mobile device a listing of a plurality of IoT devices, the listing including IPS location data and orientation sensor data associated with each of the plurality of devices (KO, para.82, 154-159, 179, 203, 206, 242, 246, 300, Fig.9; location and identification information stored in memory 17/server 70 for each registered device 50); and
location and identification information stored in memory 17/server 70 for each registered device 50) with the IPS location data associated with the desired IoT device and the orientation sensor data of the mobile device as it points to the desired IoT device (KO, para.155, Fig.8; registration of IoT devices requires mobile device pointed to IoT device) to determine a matching IoT device in the listing of the IoT device profile having an IPS location data and orientation sensor data closest to the IPS location data and orientation sensor data of the mobile device associated with the desired IoT device (KO, Figs.13-14, 17, para.155, 157, 160, 164, 167, 193, 202, 218, 239, controller 18 determines whether orientation/direction of mobile 10 matches registered location of electronic device 50 using IPS and motion sensor data to filter out IoT device);
wherein the filtering module is further configured to generate control options for the desired IoT device based on the matching IoT device in the listing of the IoT device profile (KO, para.161, 232, Fig.11, 40, TV UI identifier and control options); and
	wherein the UI causes the mobile device to display the visual identifier (KO, para.96, 159, 197, 250, 300, Fig.9; location and ID of devices 50 sent to server to retrieve icon representation displayed on map) and the control options in the UI on the mobile device for the desired IoT device based on the matching IoT device in the listing of the IoT device profile so that the mobile device can control the desired IoT device identified by the visual identifier through the control options displayed in the UI of the mobile device (KO, para.161, 165, 197, 232, 250, Fig.11, 40, TV UI identifier and control options).
formed as a data table. Saurabh teaches an interface for controlling remote devices wherein device profiles are formed as a data table (Saurabh, Table 4, para.125-128). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Saurabh’s teaching with KO’s interface as an alternative means of storing information. 
As per claim 2, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the UI is implemented and executed on the mobile device (KO, Fig.3, 11, 40; para.80, 161, 232, mobile device 10).
As per claim 3, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the mobile device is a mobile phone (KO, Fig.3, 11, 40; para.80, phone 10).
As per claim 4, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the UI is implemented on the mobile device through a gateway controller configured to establish a wireless streaming session between one or more access points and the mobile device (KO, para.86, 90, 237, 246, server may be gateway).
	As per claim 7, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the IoT device profile includes a position A and orientation X associated with the desired IoT device (KO, para.163-165; controller 18 determines which registered devices 50 match orientation/direction of mobile 10 and within a set distance; para.193, 202, 239, Fig.32, IPS 3230 calculates location of IoT devices).
	Claims 8-10 and 13-14 are similar in scope to claims 1-4 and 7 respectively, and are therefore rejected under similar rationale.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./Sajeda Muhebbullah
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177